Citation Nr: 1749111	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  15-19 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968 and from November 1972 to August 1976. The Veteran served in the Republic of Vietnam from November 1966 to November 1967.

The Veteran's first period of service was under honorable conditions; however, his second period of service from November 1972 to August 1976 was under conditions other than honorable. Accordingly, the Board may only consider whether service connection for the cause of the Veteran's death is warranted, to include under 38 U.S.C.A. § based on the Veteran's first period of service.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the Veteran is eligible for service connection for cause of death. Unfortunately, another remand is necessary before adjudication.

The Veteran's death certificate lists liver cancer as the cause. In February 2017, a Compensation and Pension (C&P) examiner determined that it was less likely than not that the Veteran's PTSD exacerbated his alcohol dependency (which in turn could have caused the liver cancer). The examiner noted, however, that an additional opinion was necessary to determine if the Veteran's herbicide agent exposure was the underlying factor for his liver cancer. To date, the opinion has not been obtained. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Obtain an opinion from an appropriate examiner to determine whether it is as least as likely as not (50 percent probability or greater) that the Veteran's exposure to herbicide agents caused or aggravated his liver cancer.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

